Title: From John Adams to the President of Congress, No. 31, 30 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris March 30th 1780
     
     I have the Honor to inclose to Congress Copies of certain Letters, which I have had the Honor to write to the Comte de Vergennes, and of others which I have recieved from him.
     It seems that the Presentations of the American Commissioners and Ministers Plenipotentiary have not been inserted in the Gazette, which occasioned some Uneasiness in the Minds of some of our Countrymen, as they thought it a neglect of Us, and a distinction between our Sovereign and others. The inclosed Letters will explain this Matter, and show that no Distinction has been made between Representatives of the United States and those of other Powers.
     I ought to confess to Congress that the Delicacies of the Comte de Vergennes about communicating my Powers, are not perfectly consonant to my manner of thinking: and if I had followed my own Judgment, I should have pursued a bolder Plan, by communicating immediately after my Arrival, to Lord George Germain, my full Powers to treat both of Peace and Commerce: but I hope Congress will approve of my communicating first to this Court my Destination, and asking their Advice and then pursuing it, because I think no doubt can be made that it is my Duty to conduct my Negotiations at present in Concert with our Ally as I have hitherto done. I have the Honor to be, with perfect Respect, Sir, your most obedient and most humble Servant,
     
      John Adams
     
    